Citation Nr: 0841873	
Decision Date: 12/05/08    Archive Date: 12/17/08

DOCKET NO.  06-11 374	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to an initial increased evaluation for 
bilateral hearing loss, currently evaluated as 30 percent 
disabling.
	
2.  Entitlement to service connection for tinnitus.

3.  Entitlement to service connection for arthritis of the 
joints and back.

4.  Entitlement to service connection for skin rashes, to 
include as due to exposure to herbicides.

5.  Entitlement to service connection for infections of the 
hands and feet, to include as due to exposure to herbicides.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1963 to August 
1967, from November 1970 to August 1972, and from January 
1991 to April 1991.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2005 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefits sought on 
appeal.

The veteran was scheduled to testify at Board video hearing 
April 5, 2007, however, the veteran failed to appear for the 
hearing.

The issues of entitlement to service connection for skin 
rashes to include as due to exposure to herbicides, 
entitlement to service connection for infections of the hands 
and feet, to include due to exposure to herbicides, 
entitlement to service connection for tinnitus, and 
entitlement to an initial increased rating for bilateral 
hearing loss are addressed in the REMAND portion of the 
decision below and are REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDING OF FACT

Arthritis of the joints and back was not incurred in or 
aggravated by active duty service.




CONCLUSION OF LAW

The criteria for service connection for arthritis of the 
joints and back are not met. 38 U.S.C.A. §§ 1110, 1112, 5103, 
5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.307, 3.309, 3.317 (2008).


REASONS AND BASES FOR FINDING AND CONCLUSION

Duty to Notify and Assist

Before addressing the merits of the claims, the Board is 
required to address the duty to notify and duty to assist 
imposed by 38 U.S.C.A. §§ 5103, 5103(A) and 38 C.F.R. § 
3.159.

VA has a duty to notify a claimant and his representative, if 
any, of the information and evidence needed to substantiate a 
claim. This notification obligation was accomplished by way 
of a letter from the RO to the veteran dated in March 2005. 
This letter effectively satisfied the notification 
requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b) by: (1) informing the veteran about the information 
and evidence not of record that was necessary to substantiate 
the claims; (2) informing the veteran about the information 
and evidence VA would seek to provide; and (3) informing the 
veteran about the information and evidence he was expected to 
provide. Additionally, a March 2006 letter informed the 
veteran of how the RO assigns disability ratings and 
effective dates if a claim for an increased rating or service 
connection is granted and complies with the holding of 
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Second, VA has a duty to assist a veteran in obtaining 
evidence necessary to substantiate a claim. The service 
treatment records, VA medical records, private medical 
records, and lay statements are associated with the claims 
file. Additionally, the veteran was afforded a VA 
examination. See Charles v. Principi, 16 Vet. App. 370 (2002) 
((Observing that under 38 U.S.C.A. § 5103A(d)(2), VA was to 
provide a medical examination as "necessary to make a 
decision on a claim, where the evidence of record, taking 
into consideration all information and lay or medical 
evidence [including statements of the claimant]; contains 
competent evidence that the claimant has a current 
disability, or persistent or recurrent symptoms of 
disability; and indicates that the disability or symptoms may 
be associated with the claimant's active military, naval, or 
air service; but does not contain sufficient medical evidence 
for the [VA] to make a decision on the claim.")).

The veteran has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claims. As such, all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and the case is ready for appellate 
review.


The Merits of the Claim

The veteran argues that he has arthritis as a result of 
active military service. Having carefully considered the 
claim in light of the record and the applicable law, the 
Board is of the opinion that the preponderance of the 
evidence is against the claim and the appeal will be denied. 
There is no competent evidence of a nexus between diagnosed 
arthritis and any incident of the veteran's military service; 
and because the joint disorder has been diagnosed, 
consideration of the presumptive provisions of law as to 
Persian Gulf War does not avail the veteran. The claim is 
denied on these bases. 

The benefit of the doubt rule provides that the veteran will 
prevail in a case where the positive evidence is in a 
relative balance with the negative evidence. Therefore, the 
veteran prevails in his claim when (1) the weight of the 
evidence supports the claim or (2) when the evidence is in 
equipoise. It is only when the weight of the evidence is 
against the veteran's claim that the claim must be denied. 38 
U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Service connection will be granted if it is shown that a 
veteran has a disability resulting from an injury or disease 
contracted in the line of duty, or for aggravation of a 
preexisting injury or disease contracted in the line of duty 
in the active military, naval, or air service. 38 U.S.C.A. § 
1110; 38 C.F.R. § 3.303. That an injury occurred in service 
alone is not enough. There must be chronic disability 
resulting from that injury. If there is no showing of a 
resulting chronic disability during service, then a showing 
of continuity of symptomatology after service is required to 
support a finding of chronicity. 38 C.F.R. § 3.303(b).

Service connection may also be granted for certain chronic 
diseases, such as arthritis, when such disease is manifested 
to a compensable degree within one year of separation from 
service. 38 U.S.C.A. §§ 1101, 1112, 1113, 1133, 1137; 38 
C.F.R. §§ 3.307, 3.309. In addition, service connection may 
be granted for any disease diagnosed after discharge, when 
all of the evidence, including that pertinent to service, 
establishes that a disease was incurred in service. 38 C.F.R. 
§ 3.303(d).

The law provides that in order to establish service 
connection, there must be (1) evidence of an injury in 
military service or a disease that began in or was made worse 
during military service or one which would qualify for 
presumptive service connection; (2) competent evidence of a 
current physical or mental disability; and, (3) competent 
evidence of a relationship between the veteran's current 
disability and the in-service event.  Pond v. West, 12 Vet. 
App. 341, 346 (1999); Rose v. West, 11 Vet. App. 169, 171 
(1998).  

The Court of Appeals for Veterans Claims has held that the 
Board must determine how much weight is to be attached to 
each medical opinion of record. See Guerrieri v. Brown, 4 
Vet. App. 467 (1993). Greater weight may be placed on one 
medical professional's opinion over another, depending on 
factors such as reasoning employed by the medical 
professionals and whether or not, and the extent to which, 
they reviewed prior clinical records and other evidence. 
Gabrielson v. Brown, 7 Vet. App. 36 (1994). In assessing 
evidence such as medical opinions, the failure of the 
physician to provide a basis for his opinion goes to the 
weight or credibility of the evidence in the adjudication of 
the merits. See Hernandez-Toyens v. West, 11 Vet. App. 379, 
382 (1998). Other factors for assessing the probative value 
of a medical opinion are the physician's access to the claims 
file and the thoroughness and detail of the opinion. See 
Prejean v. West, 13 Vet. 444, 448-9 (2000).
The veteran complained of pain and stiffness in the right 
shoulder in December 1971 and in February 1972, the veteran 
complained of his left arm being painful at times with 
limited mobility. He was instructed on both occasions to use 
hot packs. There are no further complaints, treatment, or 
diagnoses of joint problems associated with the service 
treatment records.

In a November 2001 treatment record of Dr. CMK, the veteran 
reported while farming he experienced an onset of problems 
with his back and while driving on a long trip, symptoms 
increased. X-ray studies indicated multi-level degenerative 
disc and facet arthritic changes. The examiner opined the 
veteran's problem was primary spinal stenosis. May 2004 
records from the Fayetteville Diagnostic Clinic indicated the 
veteran was hospitalized after his "bush hog" fell on him. 
He suffered a crush injury and fracture of the L1 spine. A 
computed tomography (CT) scan showed four centimeter 
mediastinal adenopathy with a fracture through the superior 
endplate of L1. There was no mention of any incident of the 
veteran's military service as a causal factor of joint pain. 

VA and private medical records dated November 2001 through 
December 2006 indicate general diagnoses of osteoarthritis.

Service connection may be established for a Persian Gulf 
veteran who develops a chronic disability resulting from an 
undiagnosed illness, including an undiagnosed illness which 
became manifest during active service in the Southwest Asia 
Theater of operations during the Persian Gulf War or to a 
degree of 10 percent or more not later than December 31, 
2011. 38 U.S.C.A. § 1117; 38 C.F.R. § 3.317(a)(1)(i). 
However, if signs or symptoms are medically attributed to a 
diagnosed (rather than an undiagnosed) illness, the Persian 
Gulf War presumption of service connection does not apply. 
VAOPGCPREC 8-98 (Aug. 3, 1998), 63 Fed. Reg. 56703 (1998); 
see also Neumann v. West, 14 Vet. App. 12, 22-23 (2000).

Although the veteran has requisite service in the Southwest 
Asia Theater of operations, his complaints of joint and back 
pain have been diagnosed as osteoarthritis and multi-level 
degenerative disc and facet arthritic changes. In a November 
2001 treatment record, Dr. CMK opined the veteran's problem 
was primary spinal stenosis. Service connection pursuant to 
38 C.F.R. § 3.317 is therefore not warranted. 

When a veteran is found not to be entitled to a regulatory 
presumption of service connection for a given disability, the 
claim must nevertheless be reviewed to determine whether 
service connection can be established on a another basis. See 
Combee v. Brown, 34 F.3d 1039, 1043-1044 (Fed. Cir. 1994).

In this case, there is no competent medical evidence of a 
nexus between the veteran's service and his claim of 
arthritis of the joints and back, nor is there any competent 
medical evidence indicating a diagnosis of arthritis of the 
joints and back within one year of the veteran's separation 
from active duty. By "competent medical evidence" is meant in 
part that which is provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions. 38 C.F.R. § 3.159(a); 
Espiritu v. Derwinski, 2 Vet. App. 492, 494 (1992). None of 
the medical evidence of record relates the veteran's claim of 
arthritis of the joints and back to any event or incident 
during active military duty. The only evidence of a back 
injury is a 2004 accident while farming. 

Nor is there any evidence of continuity of symptomatology. 
The first notation of  arthritis associated with the record 
is dated in a November 2001 private medical record, 
approximately 10 years after the veteran's separation from 
service. This gap in evidence constitutes negative evidence 
that tends to disprove the veteran's claim that the veteran 
had an injury in service that resulted in a chronic 
disability or persistent symptoms. See Forshey v. West, 12 
Vet. App. 71, 74 (1998); aff'd sub nom, Forshey v. Principi, 
284 F.3d 1335, 1358 (Fed. Cir. 2002) (noting that the 
definition of evidence encompasses "negative evidence" which 
tends to disprove the existence of an alleged fact). 

Without evidence of a disability during service and either 
competent medical evidence of a nexus or continuity of 
symptomatology, service connection is not warranted. 
Moreover, presumptive service connection is not warranted 
because there is no competent evidence of arthritis of the 
joints or back within the first post-service year. 
Accordingly, the statutory presumption contained in 38 C.F.R.
§§ 3.307 and 3.309 is not for application. 

Therefore, for the reasons stated above, the Board finds that 
the preponderance of the evidence is against the claim for 
service connection for arthritis of the joints and back and 
the benefit-of-the-doubt rule is not for application. 
38 U.S.C.A. § 5107, Gilbert v. Derwinksi, 1 Vet. App. 49 
(1990).


ORDER

Service connection for arthritis of the joints and back is 
denied.


REMAND

In light of a review of the claims file, the Board finds that 
further RO action on this matter is warranted. The purpose of 
this Remand is to schedule the veteran for an examination to 
determine the current severity of bilateral hearing loss, the 
etiology of the veteran's tinnitus, and the etiology of any 
skin conditions, to include rashes and infections.

In a June 2005 VA examination, the veteran reported 
complaints of tinnitus. The examiner stated the most likely 
etiology of the veteran's tinnitus was age and nonauditory 
health factors, as well as hearing loss. The examiner opined 
that it was less likely than not that tinnitus was a 
consequence of acoustic trauma in service. The examiner also 
noted a portion of service treatment records were not 
associated with the file (which were subsequently received in 
August 2005). In light of the additional records received, 
and to clarify the examiner's opinion as to the etiology of 
the veteran's tinnitus, a new examination is needed.

In regard to the veteran's hearing loss, the veteran has 
submitted private audiology records from January 1999 and 
December 2000. In a December 2004 VA audiology consultation, 
the examiner noted the veteran had speech recognition scores 
of 32 percent for the left ear and 36 percent for the right 
ear. In contrast, the June 2005 VA examiner noted speech 
recognition scores of 74 percent for the right ear and 80 
percent for the left ear. Given such a wide discrepancy in 
results in only six months, and the veteran's contentions 
that his hearing has progressively worsened, a VA examination 
is required to resolve this issue.

In regard to the veteran's skin rashes and claims of 
infections of the hands and feet, in August 1967, the veteran 
complained of a month-long rash in his perineal and peri-
rectal area and was subsequently diagnosed with heat rash. In 
January 1971, the veteran was diagnosed with dermatitis of 
the scalp. No further complaints, diagnoses, or treatment for 
skin rashes are noted in the service treatment records. In a 
December 2006 VA treatment record, the veteran complained of 
an occasionally itchy, scaly rash on his forearm for the past 
two months which had slightly enlarged. The veteran was 
diagnosed with an eczemoid-like rash on the forearm. 

In a service treatment record dated the month of January 
during the 1970s (the exact year being illegible), the 
veteran was diagnosed with a possible fungus on the right 
foot. No other complaints, follow-up, treatment, or diagnoses 
of infections of the hands or feet are noted in the service 
treatment records. The VA medical records associated with the 
file and the private medical records submitted by the veteran 
dated November 2001 to February 2007 are devoid of any 
complaints of any infections of the hands or feet.  

The veteran served in the Persian Gulf and service connection 
may be considered under applicable presumptions. The claimed 
skin disorders suggest the potential applicability of the 
provisions of 38 C.F.R. § 3.317, pertaining to service 
connection for undiagnosed illnesses, to include unexplained 
rashes or other dermatological signs or symptoms. 38 U.S.C.A. 
§ 1117(g).

The medical evidence of record is therefore insufficient for 
the Board to render a decision on the issue of an increased 
rating for bilateral hearing loss, entitlement to service 
connection for tinnitus, entitlement to service connection 
for skin rashes, and entitlement to infections of the hands 
and feet. These considerations require further investigation 
by medical professionals, inasmuch as the Board is prohibited 
from substituting its own unsubstantiated medical opinions. 
See Colvin v. Derwinski, Vet. App. 171, 175 (1991). The duty 
to assist includes obtaining medical records and examinations 
where indicated by the facts and circumstances of an 
individual case. See Murphy v. Derwinski, 1 Vet. App. 78 
(1990). Where the record before the Board is inadequate to 
render a fully informed decision, a remand to the RO is 
required in order to fulfill its statutory duty to assist the 
appellant to develop the facts pertinent to the claim. 
Ascherl v. Brown, 4 Vet. App. 371, 377 (1993).

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon the VA a concomitant duty to ensure 
compliance with the terms of the remand. See Stegall v. West, 
11 Vet. App. 268, 271 (1998). 

Accordingly, the case is REMANDED for the following action:

1. The RO/AMC will ascertain if the 
veteran is in receipt of any VA, non-VA, 
or other relevant medical or lay 
information which is not presently of 
record. He should be provided with the 
necessary authorizations for the release 
of any treatment records not currently on 
file. The RO/AMC should then obtain these 
records and associate them with the 
claims folder.

2. The RO/AMC, after waiting an 
appropriate time period for the veteran 
to respond, shall schedule the veteran 
for VA examinations by physicians with 
the appropriate expertise. 

a. The purpose of the two 
examinations is to: (a) Determine 
the current severity of the 
veteran's bilateral hearing loss and 
the etiology of the veteran's 
tinnitus; and (b) Determine the 
etiology of the veteran's skin 
condition(s), to include rashes and 
infections, to include as due to 
exposure to herbicides and due to an 
undiagnosed illness based on service 
in the Persian Gulf.

b. The following considerations will 
govern the examination:

(1) The claims folder, 
including all medical records, 
and a copy of this remand, will 
be reviewed by the examiner. 
The examiner must acknowledge 
receipt and review of the 
claims folder, the medical 
records obtained, and a copy of 
this remand.

(2) If deemed appropriate by 
the examiner, the veteran may 
be scheduled for further 
medical examinations. All 
indicated tests and studies 
must be performed, and any 
indicated consultations must be 
scheduled. 

(3) In all conclusions, the 
examiner must identify and 
explain the medical basis or 
bases, with identification of 
the evidence of record. The 
examiner is to specifically 
address in his or her 
conclusion the issues contained 
in the purpose of the 
examination, as noted above. If 
the examiner is unable to 
render an opinion without 
resort to speculation, he or 
she should so state. 


3. The veteran is hereby notified that it 
is his responsibility to report for the 
examination and to cooperate in the 
development of the claims. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claims. 38 C.F.R. 
§§ 3.158, 3.655 (2008).  In the event 
that the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

4. Following such development, the RO/AMC 
should review and readjudicate the 
claims.  See 38 C.F.R. § 4.2 (If the 
findings on an opinion and/or examination 
report do not contain sufficient detail, 
it is incumbent upon the rating board to 
return the report as inadequate for 
evaluation purposes). If any such action 
does not resolve the claims, the RO/AMC 
shall issue the veteran a Supplemental 
Statement of the Case. Thereafter, the 
case should be returned to the Board, if 
in order.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time. The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal. Kutscherousky v. West, 12 
Vet. App. 369 (1999). No action is required of the veteran 
unless he is notified.

	(CONTINUED ON NEXT PAGE)






This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008)



______________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


